           Case 1:19-cv-01029-NONE-GSA Document 21 Filed 06/29/20 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   EDGAR NELSON PITTS,                          1:19-cv-01029-NONE-GSA-PC

12                 Plaintiff,                     FINDINGS AND RECOMMENDATIONS,
                                                  RECOMMENDING THAT PLAINTIFF’S
13         vs.                                    MOTION FOR PRELIMINARY
                                                  INJUNCTON AND/OR TEMPORARY
14   ANDRE MATEVOUSIAN, et al.,                   RESRAINING ORDER BE DENIED
                                                  (ECF No. 17.)
15               Defendants.
                                                  OBJECTIONS, IF ANY, DUE WITHIN
16                                                FOURTEEN (14) DAYS
17

18

19   I.     BACKGROUND
20          Edgar Nelson Pitts (“Plaintiff”) is a federal prisoner proceeding pro se with this civil
21   rights action pursuant to Bivens vs. Six Unknown Agents, 403 U.S. 388 (1971). Plaintiff filed
22   the Complaint commencing this action on July 29, 2019. (ECF No. 1.) On January 27, 2020,
23   Plaintiff filed a motion for a preliminary injunction and/or temporary restraining order, which is
24   now before the court. (ECF No. 17.)
25   II.    PRELIMINARY INJUNCTIVE RELIEF
26          Procedurally, a federal district court may issue emergency injunctive relief only if it has
27   personal jurisdiction over the parties and subject matter jurisdiction over the lawsuit. See
28   Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999) (noting that one

                                                     1
          Case 1:19-cv-01029-NONE-GSA Document 21 Filed 06/29/20 Page 2 of 4



 1   “becomes a party officially, and is required to take action in that capacity, only upon service of
 2   summons or other authority-asserting measure stating the time within which the party served
 3   must appear to defend.). Furthermore, the pendency of this action does not give the Court
 4   jurisdiction over prison officials in general. Summers v. Earth Island Inst., 555 U.S. 488, 491–
 5   93 (2009); Mayfield v. United States, 599 F.3d 964, 969 (9th Cir. 2010). The Court’s jurisdiction
 6   is limited to the parties in this action and to the viable legal claims upon which this action is
 7   proceeding. Summers, 555 U.S. at 491−93; Mayfield, 599 F.3d at 969. The court may not attempt
 8   to determine the rights of persons not before it. See, e.g., Hitchman Coal & Coke Co. v. Mitchell,
 9   245 U.S. 229, 234-35, 38 S.Ct. 65, 62 L.Ed. 260 (1916); Zepeda v. INS, 753 F.2d 719, 727-28
10   (9th Cir. 1983); Lathrop v. Unidentified, Wrecked & Abandoned Vessel, 817 F.Supp. 953, 961
11   (M.D. Fl. 1993); Kandlbinder v. Reagan, 713 F.Supp. 337, 339 (W.D. Mo. 1989); Suster v.
12   Marshall, 952 F. Supp. 693, 701 (N.D. Ohio 1996); see also Califano v. Yamasaki, 442 U.S. 682,
13   702, 99 S.Ct. 2545, 61 L.Ed.2d 176 (1979) (injunctive relief must be “narrowly tailored to give
14   only the relief to which plaintiffs are entitled”). Under Federal Rule of Civil Procedure 65(d)(2)
15   an injunction binds only “the parties to the action,” their “officers, agents, servants, employees,
16   and attorneys,” and “other persons who are in active concert or participation.” Fed. R. Civ. P.
17   65(d)(2)(A)-(C).
18          A temporary restraining order is an extraordinary measure of relief that a federal court
19   may impose without notice to the adverse party if, in an affidavit or verified complaint, the
20   moving party “clearly show[s] that immediate and irreparable injury, loss, or damage will result
21   to the movant before the adverse party can be heard in opposition.” Fed. R. Civ. P. 65(b)(1)(A).
22   The substantive purpose of a TRO is to preserve the status quo before a preliminary injunction
23   hearing may be held; its provisional remedial nature is designed merely to prevent irreparable
24   loss of rights prior to judgment. Granny Goose Foods, Inc. v. Brotherhood of Teamsters & Auto
25   Truck Drivers, 415 U.S. 423, 439, 94 S.Ct. 1113, 39 L.Ed.2d 435 (1974). But the legal standard
26   that applies to a motion for a TRO is the same as a motion for a preliminary injunction. See
27   Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001).
28


                                                     2
            Case 1:19-cv-01029-NONE-GSA Document 21 Filed 06/29/20 Page 3 of 4



 1           “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter
 2   v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted); Epona v. Cty. of Ventura,
 3   876 F.3d 1214, 1227 (9th Cir. 2017) (same). “A plaintiff seeking a preliminary injunction must
 4   establish that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in
 5   the absence of preliminary relief, that the balance of equities tips in his favor, and that an
 6   injunction is in the public interest.” Winter, 555 U.S. at 20 (citations omitted). An injunction
 7   may only be awarded upon a clear showing that the plaintiff is entitled to relief. Id. at 22 (citation
 8   omitted). “Under Winter, plaintiffs must establish that irreparable harm is likely, not just
 9   possible, in order to obtain a preliminary injunction.” Alliance for the Wild Rockies v. Cottrell,
10   632 F.3d 1127, 1131 (9th Cir. 2011).
11           Requests for prospective relief are further limited by 18 U.S.C. § 3626(a)(1)(A) of the
12   Prison Litigation Reform Act, which requires that the court find the “relief [sought] is narrowly
13   drawn, extends no further than necessary to correct the violation of the Federal right, and is the
14   least intrusive means necessary to correct the violation of the Federal right.” Section 3626(a)(2)
15   also places significant limits upon a court’s power to grant preliminary injunctive relief to
16   inmates. “Section 3626(a) therefore operates simultaneously to restrict the equity jurisdiction of
17   federal courts and to protect the bargaining power of prison administrators – no longer may courts
18   grant or approve relief that binds prison administrators to do more than the constitutional
19   minimum.” Gilmore v. People of the State of California, 220 F.3d 987, 999 (9th Cir. 2000).
20   III.    PLAINTIFF’S MOTION
21           Plaintiff requests a court order requiring Correctional Officers O. Lancaster, Boze, and
22   Anderson to return his personal property to him. Plaintiff alleges that these officers confiscated
23   his property out of retaliation on December 4, 2019. Plaintiff asserts that he needs these
24   documents to prepare for upcoming proceedings.
25           The court lacks jurisdiction to provide Plaintiff with the order he seeks because the order
26   would not remedy any of the claims against the defendants named in this case, who are: Andre
27   Matevousian (Warden), Frederick Frandle (Hearing Administrator), or Doe #1 (unknown
28   psychologist). This case was filed against defendants Matevousian, Frandle, and Doe #1 based

                                                       3
             Case 1:19-cv-01029-NONE-GSA Document 21 Filed 06/29/20 Page 4 of 4



 1   on events occurring prior to July 29, 2019 at USP-Atwater; however, Plaintiff is requesting a
 2   court order compelling Correctional Officers Lancaster, Boze, and Anderson to return his
 3   personal property to him. Because such an order would not remedy any of the claims in this case,
 4   the court lacks jurisdiction to issue the order sought by Plaintiff, and Plaintiff’s motion must be
 5   denied.
 6   III.      CONCLUSION AND RECOMMENDATIONS
 7             Based on the foregoing, IT IS HEREBY RECOMMENDED that Plaintiff’s motion for
 8   a preliminary injunction and/or temporary restraining order, filed on January 27, 2020, be
 9   DENIED.
10             These findings and recommendations are submitted to the United States District Judge
11   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
12   (14) days after the date of service of these findings and recommendations, Plaintiff may file
13   written objections with the court.     Such a document should be captioned "Objections to
14   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
15   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
16   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
17   (9th Cir. 1991)).
18
     IT IS SO ORDERED.
19

20          Dated:   June 27, 2020                           /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


                                                     4
